DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/21/2021.  Note, claims 18-20 are still considered to lack unity because the limitations of claim 11 are still not considered a special technical feature for the reasons set forth below in the 35 USC 103 rejection of claim 11.

Information Disclosure Statement
The information disclosure statement dated 8/12/2021 has been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, last paragraph, line 5, “the rest of the multiple small holes” lacks clear antecedent basis.  Claim 11 recites that the partition wall “is formed with multiple small holes” and recites “the multiple ducts being inserted into any of the multiple small holes”.  In view of this previously recited claim language, it is not clear that additional or “rest” or remaining small holes would exist if the multiple ducts are inserted into any of the multiple small holes.  Clarification and/or correction is requested.
Note claims 12-15 and 17 are indefinite because they depend from indefinite claim 11 and fail to cure the deficiencies of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jauregui (US 5,043,260) in view of Funatsu et al.(US 6,284,451); Knazek et al.(US 3,883,393) and Edwards et al.(US 2011/0124078).
With respect to claim 11, the reference of Jauregui discloses a culture device (38) that includes a sealed container (12) for containing substances to be cultured, and having a sealable input port (44,46) for charging the substance to be cultured; multiple ducts (14’,14”) arranged in the sealed container (12), each of the ducts having a plurality of micropores formed on the outer peripheral surface (porous fibers)(col. 2, lines 39-43); a culture medium-feeding device (pump and source of culture medium) (col. 4, lines 4-29) connected to at least one (14’) of the multiple ducts to form a culture medium-feeding duct, the culture medium-feeding device feeding or circulating culture medium to the feeding duct (14’) and includes a culture medium circulation circuit for circulating the culture medium to the culture medium-feeding duct, which is connected to both ends of the culture medium-feeding duct (endless loop)(col. 4, line 20) and a pump (peristaltic pump)(col. 4, line 23) for circulating the culture medium, which is arranged in 
Claim 11 first differs by reciting that the device includes at least one partition wall which is arranged in the sealed container so as to divide an inner space of the sealed container into multiple cells and is formed with multiple small holes, the multiple ducts being inserted into any of the multiple small holes in said at least one partition wall so as to be held, and the rest of the multiple small holes in said at least one partition wall allowing both of the substance to be cultured and the culture medium to migrate between respective cells.  
The reference of Funatsu et al. discloses that it is known in the art to provide a hollow fiber membrane culture device with partitions (spacers)(3) that includes multiple small holes (small pores)(9) (col. 6, lines 32-48).  The space (5) of the sealed container (1) can include additional spacers (3) when the hollow fibers are longer.  Note the diameter of the small pore can be greater by about 20-100 microns than the diameter of the hollow fiber which would allow the substance to be cultured and the culture medium to migrated between the areas defined by the walls (spacers)(3).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the device of the reference of Jauregui with spacers as suggest by the reference of 
Additionally, while the reference of Jauregui discloses the use of a circulation circuit and pump (col. 4, lines 4-29), claim 11 further differs by reciting the use of a control box.
The reference of Knazek et al. discloses that it is known in the art to provide the culture medium perfusion circuit of a hollow fiber bioreactor with a control box (18, 19)(Fig. 1).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the circulation system of the primary reference with a control box for the known and expected result of controlling the composition of the culture medium as evidenced by the reference of Knazek et al.
Finally, while the reference of Jauregui discloses exhausting waste product into the at least one duct other than the culture medium-feeding duct from the substance to be cultured through the micropores of the at least one duct other than the culture medium-feeding duct to the outside of the sealed container (12) so that the at least one duct other than the culture medium-feeding duct forms an excretory duct, the excretory device including a sending duct (40) for sending the waste product accumulating within the excretory duct to the exterior of the sealed container, the reference is silent with respect to a presence of a waste product containing vessel arranged in the outside of the sealed container.

In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the device of the modified primary reference with a waste product collection vessel for the known and expected result of providing a means recognized in the art for collecting waste from a hollow fiber culture device.
With respect to claim 12, in the absence of further positively recited distinguishing structural language, the sealed container of the reference of Jauregui is considered to be structurally capable of being disassembled in the manner required of claim 12.
With respect to claim 13, the reference of Knazek et al. discloses that it is known in the art to construct a hollow fiber culture device using a cylindrical part (13) and a pair of hemispheres (13a) connected to both ends of the cylindrical part.  Modification of the structure of the device of the primary reference would have been clearly within the purview of one having ordinary skill in the art while providing an alternative means recognized in the art for providing the seal container structure of a hollow fiber culture device.
With respect to claim 14, the ducts (14’,14”) can be semi-permeable membranes (col. 2, lines 4-29).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jauregui (US 5,043,260) in view of Funatsu et al.(US 6,284,451); Knazek et al.(US 3,883,393) and Edwards et al.(US 2011/0124078) taken further in view of Kobayashi et al.(US 4,948,736).

Claim 15 differs by reciting that the duct can be made of an unglazed cylindrical body.
The reference of Kobayashi et al. discloses that it is known in the art that the filters used within a culture device can be unglazed ceramic material or hollow fibers made of synthetic material (col. 1, lines 25-37).
In view of this teaching, it would have been well within the purview of one having ordinary skill in the art to determine the optimal material of construction of the permeable ducts while maintaining the efficiency of the culture device.  Use of an unglazed ceramic material over a synthetic material would have been merely the use of an alternative means recognized in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jauregui (US 5,043,260) in view of Funatsu et al.(US 6,284,451); Knazek et al.(US 3,883,393) and Edwards et al.(US 2011/0124078) taken further in view of Wang et al.(CN 202078585 and corresponding English language machine translation).
The combination of the references of Jauregui, Funatsu et al., Knazek et al. and Edwards et al. has been discussed above with respect to claim 11.
With respect to claim 17, while the reference of Jauregui discloses the use of a rigid, plastic outer shell (12), the reference is silent as to its transparency.
The reference of Wang et al. discloses that it is known in the art to employ a transparent outer shell for a hollow fiber bioreactor device (See the English language abstract).
.

Response to Arguments
35 USC 112(f)
The claim limitations “a culture medium-feeding device” and “an excretory device” of claim 11 are no longer considered to invoke 35 USC 112(f) in view of the amendments to claim 11 and related comments on pages 10-11 and 16 of the response dated 9/14/2021.

35 USC 112(b)
The previous rejection of claims 11-17 under 35 USC 112(b) has been withdrawn in view of the amendments to the claims and related comments on pages 11, 16 and 17 of the response dated 9/14/2021.  Note, new grounds of rejection have been applied in view of the amended language to claim 11.

35 USC 102
The rejection of claims 11-14 under 35 USC 102(a)(1) over the reference of Jauregui (US 5,043,260) has been withdrawn in view of the amendments to claim 11 and related comments on page 11 and 17-18 of the response dated 9/14/2021.

35 USC 103
The rejections of claims 15-17 under 35 USC 103 over the reference of Jauregui (US 5,043,260) in view of any of Kobayashi et al.(US 4,948,736), Knazek et al.(US 3,883,393), or Wang et al.(CN 202078585 and corresponding English language machine translation) have been withdraw in view of the amendments to claim 11 and related comments on pages 11 and 17-18 of the response dated 9/14/2021.  Note new grounds of rejection have been made under 35 USC 103 over the combination of the references of Jauregui (US 5,043,260) in view of Funatsu et al.(US 6,284,451); Knazek et al.(US 3,883,393) and Edwards et al.(US 2011/0124078) which address the newly recited claim limitations in amended claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB